ORDER DISSOLVING THREE-JUDGE COURT IN CONTEMPT PROCEEDING
No statutory basis appearing for the convening of a three-judge district court to hear civil contempt proceedings ancillary to suits prosecuted under the Civil Rights Act of 1964, 78 Stat. 241, it is accordingly ORDERED and ADJUDGED that the three-judge district court convened for the purpose of hearing the motions to show cause why the defendants in the within matter should not be adjudged in civil contempt for allegedly violating the order heretofore entered in the main case under date of July 22, 1964, D.C., 231 F.Supp. 396, be and the same is hereby dissolved, with all further proceedings as they relate to the civil contempt proceeding to be heard by the district court in due and normal course in its ordinary jurisdiction. See Pendergast v. United States, 1941, 314 U.S. 574, 62 S.Ct. 116, 86 L.Ed. 465, dismissing an appeal from 39 F.Supp. 189 (D.Mo., 1941). cf. Public Service Comm. *181of State of Missouri v. Brashear Freight Lines, 1941, 312 U.S. 621, 61 S.Ct. 784, 85 L.Ed. 1083; Bailey v. Patterson, 1962, 369 U.S. 31, 82 S.Ct. 549, 7 L.Ed.2d 512; and Allen v. Prince Edward County, 4 Cir., 1957, 249 F.2d 462, cert. den. 355 U.S. 953, 78 S.Ct. 539, 2 L.Ed.2d 530.
This the 25th day of August, 1964.
(s) Griffin B. Bell
Judge, United States Court of Appeals Fifth Judicial Circuit
(s) Frank A. Hooper
Judge, United States District Court Northern District of Georgia
(s) Lewis R. Morgan
Judge, United States District Court Northern District of Georgia
ORDER CONTINUING HEARING ON CIVIL CONTEMPT CITATION
For good cause shown, the hearing set on the motions of plaintiffs and the intervenor in the within matter requiring the defendants to show cause why they should not be held in civil contempt for alleged violation of the order entered in this matter on July 22,1964, is continued, pending further order of this Court.
This the 25-th day of August, 1964.
(s) Frank A. Hooper
Judge, United States District Court Northern District of Georgia
ORDER DENYING MOTION TO DISSOLVE INTERLOCUTORY INJUNCTION OR, IN THE ALTERNATIVE, TO STAY THE EFFECTIVE DATE THEREOF
After argument, the separate motions of the defendants to dissolve the interlocutory injunction entered in the within matter on July 22, 1964; or, in the alternative, to stay the effective date of the interlocutory injunction entered under date of July 22, 1964, and the effective date of the permanent injunction entered under date of Sept. 4, 1964, are hereby Denied. (Opinion of Judge Bell attached.)
This the 4th day of September, 1964.
(s) Griffin B. Bell
Judge, United States Court of Appeals Fifth Judicial Circuit
(s) Frank A. Hooper
Judge, United States District Court Northern District of Georgia
(s) Lewis R. Morgan
Judge, United States District Court Northern District of Georgia